DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the shade" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriezman et al. (2013/0307706, hereinafter “Kriezman”).
As to claim 1, Kriezman discloses a system [figure 1E, virtual display system] comprising: 
at least one window-shade assembly able to display a virtual environment [figure 1E, projection film “115”], each of the at least one window-shade assembly including 
a computer-processor [figure 1E, display control subsystem “160”], 
a frame [figure 1E, a frame able to be mounted proximally to the rear window “104”] able to be mounted proximally to a window, the frame having a header, the header being hollow and having an opening through which the shade may pass [figure 1E, the header of “115” being hollow and having an opening through which “115” may pass], 
a shade [figure 1E, emissive display “115” connected to the frame] connected to the frame and comprising a video display screen, the shade being able to retract into and be concealed within the header [figure 1E, “115” is able to retract into and be concealed within the header, paragraph 83], and 
a shade-retractor [figure 1E, display deploying mechanism “166” mounted within the head with a reversible mechanism, paragraph 105, a motorized shutter] mounted within the 
a wireless transceiver [paragraph 14, the system also includes cellular telephone communication functionality operative to wirelessly obtain the visually sensible pattern via a cellular telephone network] in digital communication with the reversible motor and the video display screen [paragraph 93, the communication between computer and projector may be wireless]; and 
a software application [paragraph 83, program of the display control subsystem] implementable on an electronic computing device [figure 4B, cellular telephone “406”], the electronic computing device itself being able to wirelessly communicate with the wireless transceiver, such that the software application is able to control input to the reversible motor and the video display screen via the computer-processor [figures 4A-B, the cellular telephone “406” communicates with the projector “102” wirelessly, such that the visually sensible patterns for display on projector “102” is streamed, paragraph 98, paragraph 83, display control subsystem “160” is operative to deploy rollable emissive display “115” and to instruct “115” to continuously display suitable visually sensible patterns retrieved from memory “106” via “115” or to retract rollable emissive display and to cease displaying visually sensible patterns…]; 
wherein the software application comprises a graphical user interface presenting a user with options for selecting a virtual setting [paragraph 98, user interface of the cellular phone “406” to receive user inputs], such that when the user selects the virtual setting, images and alternatively videos corresponding to that virtual setting are display upon the video display 
Kriezman discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kriezman in one embodiment to include claimed features in another embodiment, as taught by Kriezman, in order to provide visually sensible pattern visible from the exterior of the vehicle (Kriezman, paragraph 6).
As to claim 4, Kriezman discloses the system of claim 1, wherein the opening of the header is rectangular [figure 1E, the header is in rectangular shape].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriezman in view of Thompson et al. (US. Pub. No. 2020/0394940, hereinafter “Thompson”).
As to claim 2, Kriezman discloses the system of claim 1.
Kriezman does not disclose a left frame-rail affixed to and descending downwardly from the header along a left-side of the window, the left frame-rail having a left-channel in which the shade may rest as it deploys and retracts, 
a right frame-rail affixed to and descending downwardly from the header along a right-side of the window, the right frame-rail having a right-channel in which the shade may rest as it deploys and retracts,
such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right- channel.
Thompson teaches a system [figures 10A-C, “10”] comprising a frame [figures 10A-C, frame “94”] comprises

a right frame-rail [figure 10C, right frame-rail of “94” affixed to and descending downwardly from the header “58”] affixed to and descending downwardly from the header along a right-side of the window, the right frame-rail having a right-channel in which the shade may rest as it deploys and retracts [figure 10C, right frame-rail having a right-channel “130” in which the shade may rest as it deploys and retracts],
such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right- channel [figure 10C, the left-channel and the right-channel face and mirror each other, the shade rides within and is constrained between the channels].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kriezman to comprise a left frame-rail affixed to and descending downwardly from the header along a left-side of the window, the left frame-rail having a left-channel in which the shade may rest as it deploys and retracts, a right frame-rail affixed to and descending downwardly from the header along a right-side of the window, the right frame-rail having a right-channel in which the shade may rest as it deploys and retracts, such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right- channel, as .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriezman in view of Ahmed et al. (US. Pub. No. 2016/0043335, hereinafter “Ahmed”).
As to claim 3, Kriezman discloses the system of claim 1.
Kriezman does not disclose further comprising at least one speaker able to wirelessly communicate with the electronic computing device, such that the software application may be configurable to play music and alternatively ambience tracks via the at least one speaker.
Ahmed teaches a system [figure 1, “126”] comprising at least one speaker [figure 9, speakers “922” is able to wirelessly communicate with device] able to wirelessly communicate with an electronic computing device, such that a software application may be configurable to play music and alternatively ambience tracks via the at least one speaker [paragraph 35, speakers/microphone “922” thereby providing sounds and/or music].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kriezman to comprise at least one speaker able to wirelessly communicate with the electronic computing device, such that the software application may be configurable to play music and alternatively ambience tracks via the at least one speaker, as taught by Ahmed, since it is applying a known technique to a known device ready for improvement to yield predictable results.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriezman in view of Ahmed, further in view of Thompson.
As to claim 5, Kriezman discloses a system [figure 1E, virtual display system] comprising:

a computer-processor [figure 1E, display control subsystem “160”], 
a frame [figure 1E, a frame able to be mounted proximally to the rear window “104”] able to be mounted proximally to a window, the frame having a header, the header being hollow and having a rectangular opening through which the shade may pass [figure 1E, the header of “115” being hollow and having an opening through which “115” may pass], 
a shade [figure 1E, emissive display “115” connected to the frame] connected to the frame and comprising a video display screen, the shade being able to retract into and be concealed within the header [figure 1E, “115” is able to retract into and be concealed within the header, paragraph 83], and
a shade-retractor [figure 1E, display deploying mechanism “166” mounted within the head with a reversible mechanism, paragraph 105, a motorized shutter] mounted within the header having a reversible motor, the shade-retractor being able to rotate within the header on an axis parallel to the header and spool the shade about the shade-retractor and within the header [figure 1E, “166” is able to rotate within the header on an axis parallel to the header and spool “115” within the header, paragraph 84, to unroll and to roll “115”], 
a wireless transceiver [paragraph 14, the system also includes cellular telephone communication functionality operative to wirelessly obtain the visually sensible pattern via a cellular telephone network] in digital communication with the reversible motor and the video display screen [paragraph 93, the communication between computer and projector may be wireless]; and 

wherein the software application comprises a graphical user interface presenting a user with options for selecting a virtual setting [paragraph 98, user interface of the cellular phone “406” to receive user inputs], such that when the user selects the virtual setting, images and alternatively videos corresponding to that virtual setting are display upon the video display screen [paragraph 98, the visually sensible patterns suitable for display on projector “102” may be, for example, any of text, graphic images and video images such as advertisements, pictures, video clips or movies].
Kriezman does not disclose at least one speaker able to wirelessly communicate with the electronic computing device, such that the software application may be configurable to play music and alternatively ambience tracks via the at least one speaker; 
wherein the frame further comprises 

a right frame-rail affixed to and descending downwardly from the header along a right-side of the window, the right frame-rail having a right- channel in which the shade may rest as it deploys and retracts, 
such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right-channel.
Ahmed teaches a system [figure 1, “126”] comprising at least one speaker [figure 9, speakers “922” is able to wirelessly communicate with device] able to wirelessly communicate with an electronic computing device, such that a software application may be configurable to play music and alternatively ambience tracks via the at least one speaker [paragraph 35, speakers/microphone “922” thereby providing sounds and/or music].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kriezman to comprise at least one speaker able to wirelessly communicate with the electronic computing device, such that the software application may be configurable to play music and alternatively ambience tracks via the at least one speaker, as taught by Ahmed, since it is applying a known technique to a known device ready for improvement to yield predictable results.
Kriezman, as modified by Ahmed does not disclose wherein the frame further comprises 
a left frame-rail affixed to and descending downwardly from the header along a left-side of the window, the left frame-rail having a left-channel in which the shade may rest as it deploys and retracts, 

such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right-channel.
Thompson teaches a system [figures 10A-C, “10”] comprising a frame [figures 10A-C, frame “94”] comprises
a left frame-rail [figure 10C, left frame-rail of “94” affixed to and descending downwardly from the header “58”] affixed to and descending downwardly from the header along a left-side of the window, the left frame-rail having a left-channel in which the shade may rest as it deploys and retracts [figure 10C, left frame-rail having a left-channel “130” in which the shade may rest as it deploys and retracts], 
a right frame-rail [figure 10C, right frame-rail of “94” affixed to and descending downwardly from the header “58”] affixed to and descending downwardly from the header along a right-side of the window, the right frame-rail having a right-channel in which the shade may rest as it deploys and retracts [figure 10C, right frame-rail having a right-channel “130” in which the shade may rest as it deploys and retracts],
such that the left-channel and the right-channel face and mirror each other, and the shade rides within and is constrained between the left-channel and right- channel [figure 10C, the left-channel and the right-channel face and mirror each other, the shade rides within and is constrained between the channels].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kriezman to comprise a left 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/NAN-YING YANG/            Primary Examiner, Art Unit 2622